DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 11/22/2021. It is noted that in the amendment, applicant has made changes in the claims. As amended, pending claims are 2, 3, and 5.
Response to Arguments
Applicant's arguments filed on 11/22/2021 have been fully considered but they are not persuasive. 
(A)	On pages 3 and 4 of the Remarks, applicant argues “in sunglasses manufacturing, the use of the same adhesive is generally considered desirable to ensure compatibility between different parts. As, such the use of two different types of adhesives would not have been obvious to the skilled person”
Response:	Examiner respectfully disagree. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two different type of adhesives) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner, noted that amended claim 1 never recites the use of two different adhesive. As claimed, it is noted that the first groove provided with adhesive comprising a resin and a second groove comprising a glue. However, the claimed term “glue” 
(B)	On page 4 of the Remarks, applicant presented an argument stating that “while there are references that describe the use of a resin and reference that describe use of a glue, the key innovation here is the use of both resin and a glue. The skilled person would not have thought to do this, as such difference would have been expected to risk incompatibility. Applicant respectfully submits that the combination of the cited references is improper, because such a combination would not have been obvious to the person having ordinary skill in the art.
Response:	Examiner respectfully disagree. Primarily, in response to applicant argument “while there are references that describe the use of resin and references that describe the use of a glue”, it appears that applicant seems to admit on a record, that such use of adhesive and glue is a known practice in the prior arts. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. GB 2518986 in view of Smith US 2008/0088791 and Zhou US 2008/0036961.
Regarding claim 2,  Ling discloses sunglasses (Figures 2 and 3: depicts an eyewear), comprising: a glasses underframe (page 9 line 11 and Fig.3: optical frame 30) having a pair of rim portions (30) with an inner rim and outer rim (see reproduced figure below), each inner rim having a first groove formed therein (page 5 lines 14-17, page 6 lines 1-3, page 8 lines 7-10, page 9 lines 11-13 and Fig.3: teaches an optical frames 30 into which magnets 32A have been embedded/inserted, in which it implicitly discloses the existence of a groove or opening in the rim 30 for the magnet 32A to be inserted or embedded), the first groove provided with a first magnet (32A) ; and a sunglasses face frame (31) having a pair of rim portions (31), each rim portion having a second groove (page 8 lines 7-10, page 9 lines 11-13 and Fig.3: optical frames 31 into which magnets 32B have been embedded/inserted implicitly discloses the existence of a groove or opening in the rim 31 for the magnet 32B to be inserted) provided with a second magnet (32B), wherein the sunglasses face frame (see reproduced figure below: item 31) is mountable to the glasses underframe (30) by an attractive force between respective first and second magnets (page 9 lines 11-13: “In Figure 3 is shown an optical frame (30), which includes magnets (32Α) and a secondary frame included lenses (31) and corresponding magnets (32Β). Whereby the magnetized secondary frame (31) can attach to the optical frame (30) magnetically.”).
Ling does not specifically discloses a myopic glasses attached/mounted with sunglasses and the first groove filled with a first adhesive comprising resin and ground even with the underframe, and the second groove filled with glue. 
Ling and Smith are related with respect mounting lens with another lens using magnetic connection.
Smith teaches: auxiliary eyewear (Fig. 2: 110) attached with primary eyewear (Fig. 2: 10) with magnetic attachment (Fig. 1: depicts two frames attached with magnetic attraction force), wherein the groove provided with a magnet (para [0157]: “They can be surface mounted or embedded within receded slots in the mating areas of the primary or auxiliary lens assemblies”) and filled with resin adhesive and ground even with the underframe (para [0157]: the micromagnets are embedded within the said slots, the mating surface of the micromagnets can be flush in relation to the surface of the area immediately surrounding the slot.), and the magnets are attached with the slots/grooves using adhesive (para [0157]: “The micromagnets are secured to the primary or auxiliary lens assemblies with adhesives”), furthermore, para [0157]: teaches that the magnets can also be coated with epoxy layer allowing for a smoother finish of the mating area comprising the magnets. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use adhesive in the groove to attach the magnet and ground even with the underframe, as taught by Smith in order to adhere the magnet inside the groove and also to prevent the magnets on one lens assembly from damaging the complementary mating area on another lens assembly. (Furthermore, as evident by Zelazowski (US 2010/0309425) para [0078] and [0092]: it is well known for attaching magnets into slots in eyewear using glue or epoxy resin (which is a known adhesive)). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive by using a resin or a glue as taught by Zelazoski, in order to utilize a stable material wherein the selection is based upon thermal and manufacturing consideration.
Ling and Smith fails to specifically disclose a myopic glasses attached/mounted with sunglasses.
In the same field of endeavor, Zhou discloses incorporating/attaching a pair of sunglasses into myopic eyeglasses (para [0001]: "A pair of prescribed eyeglasses (hereafter referred as primary eyeglasses) can be converted into sunglasses by mounting a pair of auxiliary UV blocking lenses at the front of the primary eyeglasses.", and claim 2 further described that “wherein said primary eyeglasses are prescribed glasses for the correction of myopia”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach a sunglasses into a myopic glasses as taught by Zhou in order to protect the eyes of the user from strong sunlight under too strong sunlight condition. 


    PNG
    media_image1.png
    736
    764
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Ling, Smith and Zhou discloses the myopic sunglasses of claim 2, and Ling wherein each first groove is formed in an inner side surface of the inner rim (see the above reproduced figure).
Regarding claim 5, the combination of Ling, Smith and Zhou teaches the myopic sunglasses of claim 2, and Smith further teaches wherein the myopic glasses underframe is plastic (para [0194]: teaches that the primary frame can be formed from plastic material). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use plastic material for manufacturing the underframe as taught by Smith in order to reduce the manufacturing cost. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0176444: teaches the use of adhesive such as glue or epoxy for attaching the magnet in the housing/sleeve/groove para [0020] and [0047].
US 2002/0131012: teaches attaching axillary frame with primary frame using magnet (Figs. 1 and 4).
US 2002/0080325: teaches attaching axillary frame with primary frame using magnet (Figs. 1).
CN 203673163: teaches attaching axillary frame with primary frame using magnet (Figs. 1 to 4).
CN 2662279: teaches attaching axillary frame with primary frame using magnet (Figs. 1 to 4).
US 2005/0094090: teaches the use of epoxy resin as adhesive agent to adhere magnet in the frame (para [0084]).
CN 204855977: teaches attaching axillary frame with primary frame using magnet (Figs. 1 and 2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872